[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE:PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT (NO. 103)
The court finds that the plaintiff's motion for summary judgment (docket entry no. 103) should be denied as genuine issues of material fact remain regarding the defendant's special defense of laches and whether the entire amount of the six month priority lien has been paid by the plaintiff. Additionally, it should be noted that the attorneys for both parties submitted improper affidavits. 2830 Whitney Avenue v. Heritage Canal DevelopmentAssociates, Inc., 33 Conn. App. 563, 567-68, 636 A.2d 1377 (1994), citing Farrell v. Farrell, 182 Conn. 34, 37 n. 2, 438 A.2d 415
(1980). Nevertheless the genuine issues of material fact remain despite the procedural improprieties.
Plaintiff's motion for summary judgment is denied. CT Page 5284-MM
WEST, J.